NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                  United States Court of Appeals
                                   For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                   Submitted April 13, 2016 
                                    Decided April 13, 2016 
                                                 
                                            Before 
 
                            JOEL M. FLAUM, Circuit Judge 
                             
                            KENNETH F. RIPPLE, Circuit Judge 
                             
                            DAVID F. HAMILTON, Circuit Judge
 
No. 15‐2723 
                                                    Appeal from the United States District 
UNITED STATES OF AMERICA,                           Court for the Northern District of Illinois, 
      Plaintiff‐Appellee,                           Eastern Division. 
                                                     
      v.                                            No. 10 CR 143 
                                                     
EDGAR HERNANDEZ,                                    Samuel Der‐Yeghiayan, 
      Defendant‐Appellant.                          Judge. 

                                           O R D E R 

       This is a direct appeal from a resentencing following our remand in United States 
v. Hernandez, No. 14‐3046 (7th Cir. Mar. 6, 2015). Edgar Hernandez’s appointed attorney 
asserts  that  the  appeal  is  frivolous  and  moves  to  withdraw  under  Anders  v.  California, 
386 U.S.  738  (1967).  Hernandez  has  not  responded  to  our  invitation  to  comment  on 
counsel’s motion. See CIR.  R. 51(b). Counsel’s brief explains the nature of this case and 
addresses the potential issues that an appeal of this kind might be expected to involve. 
Because  the  analysis  in  the  brief  appears  to  be  thorough,  we  limit  our  review  to  the 
subjects that counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
No. 15‐2723                                                                               Page 2 
 
       Criminal charges were brought against Hernandez after his girlfriend discovered 
videos  of  child  pornography  on  his  cell  phone.  Hernandez  fled  to  his  native  Mexico, 
where  he  eventually  was  detained  by  Mexican  authorities  for  six  months  and  then 
transferred to the custody of the U.S. Marshals Service. He pleaded guilty to production 
and possession of child pornography, see 18 U.S.C. §§ 2251(a), 2252A(a)(5)(B), and was 
sentenced to 480 months’ imprisonment (consecutive prison terms of 360 months for the 
production charge and 120 months for the possession charge), plus 10 years of supervised 
release. Hernandez appealed, challenging only certain conditions of supervised release, 
and at the parties’ joint request we remanded for resentencing in light of United States v. 
Thompson, 777 F.3d 368 (7th Cir. 2015). On remand the district court reduced Hernandez’s 
prison  term  by  six  months  (to  credit  the  time  he  had  spent  in  Mexican  custody)  and 
accepted  the  parties’  joint  request  to  have  the  ten‐year  supervised‐release  term 
reimposed, and only under those conditions to which the parties jointly had agreed. 

       We agree with counsel that Hernandez has waived any issue that he could have 
raised—but did not raise—in his first appeal. See United States v. Whitlow, 740 F.3d 433, 
438 (7th Cir. 2014); United States v. Barnes, 660 F.3d 1000, 1006 (7th Cir. 2011). 

        Counsel goes on to consider challenging the reasonableness of Hernandez’s new 
474‐month  total  prison  term  but  properly  concludes  that  such  a  challenge  would  be 
frivolous. This sentence is six months below his guideline range (capped at 480 months, 
the  statutory  maximum  for  the  two  offenses),  and  below‐guidelines  sentences  are 
presumptively reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States 
v.  Womack,  732 F.3d  745,  747  (7th Cir.  2013).  Counsel  has  not  identified  any  reason  to 
disturb that presumption, nor can we. At resentencing, the district court acknowledged 
Hernandez’s  expressions  of  “extreme  remorse”  and  incorporated  its  rulings  from  the 
original  sentencing,  at  which  it  considered  the  relevant  18 U.S.C.  § 3553(a)  factors, 
including Hernandez’s history and characteristics (observing that he lacked any criminal 
history), the nature and circumstances of his offenses (stressing that the crimes involved 
“reprehensible  conduct  that  caused  not  only  significant  but  uncalculated  harm  to  the 
minor  victims”),  and  the  need  to  punish  Hernandez  adequately  and  deter  him  from 
committing another “despicable offense.” 

       Counsel  also  considers  whether  Hernandez  could  challenge  the  term  and 
conditions of his supervised release. Counsel notes that the parties jointly proposed the 
term  and  conditions,  which  all  were  pronounced  by  the  district  judge  in  open  court. 
See United States v. Kappes, 782 F.3d 828, 838–39 (7th Cir. 2015). Counsel does not mention, 
however,  that  two  of  these  conditions  are  among  those  we  previously  have  criticized. 
No. 15‐2723                                                                                     Page 3 
 
First,  the  condition  barring  Hernandez  from  leaving  the  judicial  district  without 
permission “improperly imposes strict liability” because it lacks a scienter requirement. 
Id. at 849–50. Second, the condition requiring Hernandez to notify the probation office of 
any  change  in  employment  leaves  unclear  whether  this  condition  applies  only  to 
“changing employers or also includes changing from one position to another for the same 
employer at the same workplace.” Thompson, 777 F.3d at 379. But we have no reason to 
believe that Hernandez would now wish to challenge these conditions, as counsel has not 
identified a potential argument related to them and Hernandez has not responded to the 
Anders  brief.  See United States  v.  Bryant,  754 F.3d  443,  447  (7th Cir.  2014).  If  Hernandez 
later  finds  the  conditions  problematic  in  application,  he  can  seek  modification  to  the 
extent  authorized  by  18  U.S.C.  § 3583(e)(2).  See United States  v.  Neal,  810 F.3d  512,  516, 
519–20 (7th Cir. 2016). 

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.